Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amendments  filed on 03/09/2022. 
Claims 2, 12-20 have been cancelled. 
Claims 1, 3-11 and 21-27 are currently pending and have been examined.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US2010/0268792toButler et al. (Butler) in view of US2016/0012465 to Sharp.
Regarding Claim 1, Butler discloses a method of presenting product information to a consumer by a vending machine (vending machine 100; Fig. 1; (0043), 'For example, a visual or audible prompt or menu may be provided by the vending machine 100 to a user, the user may respond audibly (or via the touch screen), such as for selecting a product to vend, and the vending machine 100 may either vend the product or provide an additional prompt or menu to the user (e.g., visual representation of product audibly selected with request to confirm selected), and receive further user input (e.g., to confirm the selected product) and initiate the vend or other operation'), the method comprising: detecting audio information from a consumer ([0043), 'For example, a visual or audible prompt or menu may be provided by the vending machine 100 to a user, the user may respond audibly (or via the touch screen). such as for selecting a product to vend, and the vending machine 100 may either vend the product or provide an additional prompt or menu to the user (e.g., visual representation of product audibly selected with request to confirm selected), and receive further user input (e.g., to confirm the selected product) and initiate the vend or other operation. In this configuration, the vending machine will include a speech recognition component that receives speech, converts the speech to another format which is utilized by the computer subsystem 170 or VMC 150 for processing and controlling the vending machine 100.'); converting the audio information to a text string (10043), 'In this configuration, the vending machine will include a speech recognition component that receives speech, converts the speech to another format which is utilized by the computer subsystem 170 or VMC 150 for processing and controlling the vending machine 100.'; as words are being recognized, the appropriate format for converting the speech is a text string). Butler fails to explicitly disclose identifying a keyword in the text string; determining one or more products associated with the keyword from a product database; and returning a list of the one or more products associated with the keyword. Sharp is in the field of speech-to-text (109931) and teaches identifying a keyword in the text string ((0647], 'software that may provide a fully personalized user experience and/or real-time feedback to hosting locations and/or third parties (e.g., advertisers), voice-recognition software, speech-to-text software. text-to-speech software'; (0993), 'This may involve providing at least the vendor ID, and a keyword command in an electronic message made to a system electronic address. In some embodiments, this may involve providing at least the vendor ID as an input to (e.g., to a user input 4 field by manually entering text into the field, or automatically using speech-to-text software) a user interface 106 of a system mobile application 147 on a mobile device 96, and selecting an icon or verbally providing a keyword command to the interface 106'; a keyword can be determined from the audio using a speech-to-text system); determining one or more products from a product database (database 129) associated with the keyword; and returning a list of the one or more products associated with the keyword ([0846), 'Information 121 pertaining to products, goods, services, promotions, offerings, funds, credits, points, and/or other conceivable saleable redemption options 151 may be accessed via a system kiosk 3, system website 127, or system application 147 ... Alternatively, the information 121 may be stored on one or more system databases 129, and updated through the system website 127'; [0993], 'This may involve providing at least the vendor ID, and a keyword command in an electronic message made to a system electronic address. In some embodiments, this may involve providing at least the vendor ID as an input to (e.g., to a user input 4 field by manually entering text into the field, or automatically using speech-to-text software) a user interface 106 of a system mobile application 14 7 on a mobile device 96, and selecting an icon or verbally providing a keyword command to the interface 106. Other forms and or combinations of forms of instructions are envisaged (e.g., including gesture or certain movements of the mobile device 96). Once a user's request is received by a system component, the system may, via a respective system component, send or otherwise provide, display, and/or emit (e.g., audibly), a listing or shorthand notation of the items/products/goods/services which may be able to be exchanged'; a list of products for retrieval based upon a keyword may be stored in a database 129). It would have been obvious; to one of ordinary skill in the~ art at the time of the invention to modify Butler with the list of products associated with a keyword of Sharp for the purpose of using speech-to-text software that uses keywords, thereby providing a list of products associated with the product to be displayed to the user for selection (Sharp; (09933).
 Butler fails to explicitly disclose detecting second audio information from the consumer; converting the second audio information to a second text string; identifying a second keyword in the second text string; determining one or more products from the list of the one or more products that correspond to the second keyword; and returning a modified list of the one or more products that correspond to both the keyword and the second keyword. Sharp is in the field of speech-to-text (109931) and teaches detecting second audio information from a consumer; converting the second audio information to a second text string ([0938], 'the user interface 106 may be configured to accept and/or interpret verbal commands from the first user, such as speech-to-text inputs which may be processed by a processer and system-integrated software 147'; multiple speech-to-text inputs means that a second piece of audio may be used to be converted to a second text string); identifying a second keyword in the second text string ((0938], 'the user interface 106 may be configured to accept and/or interpret verbal commands from the first user, such as speech-to-text inputs which may be processed by a processer and system-integrated software 147; [0993], 'this may involve providing at least the vendor ID as an input to (e.g., to a user input 4 field by manually entering text into the field, or automatically using speech-to-text software) a user interface 106 of a system mobile application 147 on a mobile device 96, and selecting an icon or verbally providing a keyword command to the interface 106'; multiple speech-to-text inputs means that a second piece of audio may be used to be converted to a second text string for determining a second keyword); determining one or more products from the list of the one or more products that correspond to the second keyword; and returning a modified list of the one or more products that correspond to both the keyword and the second keyword (10993], 'This may involve providing at least the vendor ID, and a keyword command in an electronic message made to a system electronic address. In some embodiments, this may involve providing at least the vendor ID as an input to (e.g., to a user input 4 field by manually entering text into the field, or automatically using speech-to-text software) a user interface 106 of a system mobile application 147 on a mobile device 96, and selecting an icon or verbally providing a keyword command to the interface 106. Other forms and or combinations of forms of instructions are envisaged (e.g., including gesture or certain movements of the mobile device 96). Once a user's request is received by a system component, the system may, via a respective system component, send or otherwise provide, display, and/or emit (e.g., audibly), a listing or shorthand notation of the items/products/goods/services which may be able to be exchanged'; (1046], 'For example, if redeeming redemption 64 for a free sub or pizza from a participating entity 65 that delivers (e.g., Domino's, Papa John's, Pizza Hut, Jimmy John's, etc.), the participating entity 65 may call the respective requesting user making an "order" request communication, the phone call asking for details (e.g., preferred preparation ingredients, toppings, etc.)'; a list of products for retrieval based upon a keyword may be stored in a database 129; under this system, if a voice input of Domino's and a specific topping are provided, a list containing products with those two keywords may be retrieved). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Butler with the list of products associated with a second keyword of Sharp for the purpose of using speech-to-text software that uses keywords, thereby providing a list of products associated with the product to be displayed to the user for selection (Sharp; [09931).
Regarding Claim 3, modified Butler discloses the method of claim 1, wherein detecting audio information from a consumer is performed by a microphone of the vending machine (100; Fig. 1; [0043], 'Though not shown, the vending machine 100 may include a microphone for
receiving audible commands or input from a user positioned near the vending machine 100 ... ln this configuration, the vending machine will include a speech recognition component that receives speech, converts the speech to another format which is utilized by the computer subsystem 170 or VMC 150 for processing and controlling the vending machine 100.'). 
Regarding Claim 4, modified Butler discloses the method of claim 1, further comprising: transmitting the audio information to a remote computer prior to converting the audio information to a text string, and wherein converting the audio information to a text string occurs at the remote computer (Fig. 2 & 6 show the controller and the remote communication; [0007], 'It should be noted that the functionality associated with any particular controller may be centralized or distributed. whether locally or remotely'; [0025], 'The VMC 150 is configured to direct (e.g., control) vending machine 100 functions during a vend operation or sequence, and further to control one or more components of the vending machine 100. The VMC 150 also can communicate with vending machine operators both locally and remotely; [0043], 'In this configuration, the vending machine will include a speech recognition component that receives speech, converts the speech to another format which is utilized by the computer subsystem 170 or VMC 150 for processing and controlling the vending machine 100.'; [0051], 'the vending machines 605,610 and 615 communicate with one or more remote devices for various purposes. These remote devices may include one or more remote servers or other networked devices, vending machines, and/or portable/mobile network devices'; processes using the controller, such as the computer subsystem 170 or VMC 150, may be performed remotely as described in [0007]; therefore, the speech recognition may be performed remotely).
Regarding Claim 5, modified Butler discloses the method of claim 1, Butler fails to explicitly disclose wherein the keyword is a brand. Sharp is in the field of speech-to-text (109931) and teaches wherein the keyword is a brand (10993], 'This may involve providing at least the vendor ID, and a keyword command in an electronic message made to a system electronic address. In some embodiments, this may involve providing at least the vendor ID as an input to (e.g., to a user input 4 field by manually entering text into the field, or automatically using speech-to-text software) a user interface 106 of a system mobile application 147 on a mobile device 96, and selecting an icon or verbally providing a keyword command to the interface 106. Other forms and or combinations of forms of instructions are envisaged (e.g., including gesture or certain movements of the mobile device 96). Once a user's request is received by a system component, the system may, via a respective system component, send or otherwise provide, display, and/or emit (e.g., audibly), a listing or shorthand notation of the items/products/goods/services which may be able to be exchanged'; (1046], 'For example, if redeeming redemption 64 for a free sub or pizza from a participating entity 65 that delivers (e.g., Domino's, Papa John's, Pizza Hut, Jimmy John's, etc.), the participating entity 65 may call the respective requesting user making an "order" request communication, the phone call asking for details (e.g., preferred preparation ingredients, toppings, etc.)'; using the keyword from the speech-to-text can be used to provide a brand, such as Domino's, and/or an ingredient to use).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Butler with the use of a brand keyword of Sharp for the purpose of using speech-to-text software that uses brand keywords, thereby providing a list of products associated with the brand of product to be displayed to the user for selection (Sharp; [0993], [10461).
Regarding Claim 6, modified Butler discloses the method of claim 1, Butler fails to explicitly disclose wherein the keyword is an flavor, Sharp is in the field of speech-to-text (109931) and teaches wherein the keyword is an flavor ([0138], 'The third party may then contact the
user to obtain their location for delivery or to ask for particular order preferences (e.g., flavorings, toppings, colors, sizes, models, etc.).'; [0993], 'This may involve providing at least the vendor ID, and a keyword command in an electronic message made to a system electronic address. In some embodiments, this may involve providing at least the vendor ID as an input to (e.g., to a user input 4 field by manually entering text into the field, or automatically using speech-to-text software) a user interface 106 of a system mobile application 147 on a mobile device 96, and selecting an icon or verbally providing a keyword command to the interface 106. Other forms and or combinations of forms of instructions are envisaged (e.g., including gesture or certain movements of the mobile device 96). Once a user's request is received by a system component, the system may, via a respective system component, send or otherwise provide,
display, and/or emit (e.g., audibly), a listing or shorthand notation of the items/products/goods/services which may be able to be exchanged'; (1046], 'For example, if redeeming redemption 64 for a free sub or pizza from a participating entity 65 that delivers (e.g., Domino's, Papa John's, Pizza Hut, Jimmy John's, etc.), the participating entity 65 may call the respective requesting user making an "order'' request communication, the phone call asking for details (e.g., preferred preparation ingredients, toppings, etc.)'; using the keyword
from the speech-to-text can be used to provide a brand, such as Domino's, flavorings, and/or an ingredient to use).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Butler with the use of a flavor keyword of Sharp for the purpose of using speech-to-text software that uses flavor keywords, thereby providing a list of products associated with the
ingredients of product to be displayed to the user for selection (Sharp; [0138], [0993], [10461). Regarding Claim 7, modified Butler discloses the method of claim 1, Butler fails to explicitly disclose wherein the keyword is an ingredient. Sharp is in the field of speech-to-text ([0993]) and teaches wherein the keyword is an ingredient (10993], 'This may involve providing at
least the vendor ID, and a keyword command in an electronic message made to a system electronic address. In some embodiments, this may involve providing at least the vendor ID as an input to (e.g., to a user input 4 field by manually entering text into the field, or automatically using speech-to-text software) a user interface 106 of a system mobile application 147 on a mobile device 96, and selecting an icon or verbally providing a keyword command to the interface 106. Other forms and or combinations of forms of instructions are envisaged (e.g., including gesture or certain movements of the mobile device 96). Once a user's request is received by a system component, the system may, via a respective system component, send or otherwise provide, display, and/or emit (e.g., audibly), a listing or shorthand notation of the items/products/goods/services which may be able to be exchanged'; [1046], 'For example, if redeeming redemption 64 for a free sub or pizza from a participating entity 65 that delivers (e.g., Domino's, Papa John's, Pizza Hut, Jimmy John's, etc.), the participating entity 65 may call the respective requesting user making an "order" request communication, the phone call asking
for details (e.g., preferred preparation ingredients, toppings, etc.)'; using the keyword from the speech-to-text can be used to provide a brand, such as Domino's, and/or an ingredient to use).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Butler with the use of an ingredient keyword of Sharp for the purpose of using speech-to-text software that uses ingredient keywords, thereby providing a list of products associated with the ingredients of product to be displayed to the user for selection (Sharp; [0993], [1046]).
Regarding Claim 8, modified Butler discloses the method of claim 1, further comprising in response to the audio information, playing a response by the vending machine (100; Fig. 1; (0117], 'The media content information includes the images, sounds, video clips, and the
like that is to be displayed by the interactive display 125 and broadcast by the speakers 130. The media control information includes configuration information directs how and when the media content information is to be displayed. For example, the media control information can include information that directs the vending machine 100 to display specified media content in response to certain products selected by the customer'; [0143], “Thereafter, speakers 130 broadcast messages from the operator while a microphone (not illustrated) receives responses from the customer. The communication can remain until the operator terminates the connection.” in response to receiving an audio input, the speakers 130 can broadcast different kinds of responses).
Regarding Claim 10, modified Butler discloses the method of claim 1, further comprising identifying a command in the text string, and performing an action by the vending machine (100) based on the command (Fig. 1; (0043], 'Though not shown, the vending machine 100 may include a microphone for receiving audible commands or input from a user positioned near
the vending machine 100. In such manner, a user may input audible responses or commands, which are converted and interpreted into a proper format to initiate a vending operation or for other purposes. For example. a visual or audible prompt or menu may be provided by the vending machine 100 to a user, the user may respond audibly (or via the touch screen), such as for selecting a product to vend, and the vending machine 100 may either vend the product or provide an additional prompt or menu to the user (e.g., visual representation of product audibly selected with request to confirm selected), and receive further user input (e.g., to confirm the selected product) and initiate the vend or other operation. In this configuration, the vending machine will include a speech recognition component that receives speech, converts the speech to another format which is utilized by the computer subsystem 170 or VMC 150 for processing and controlling the vending machine 100.'; the speech recognition would use the text conversion for performing various commands).
Regarding Claim 11, modified Butler discloses the method of claim 10, wherein the command comprises adding or removing a product to an electronic. $shopping cart (Fig. 1; (0043], 'Though not shown, the vending machine 100 may include a microphone for receiving audible
commands or input from a user positioned near the vending machine 100. In such manner, a user may input audible responses or commands which are converted and interpreted into a proper format to initiate a vending operation or for other purposes'; [0101], “the vending machine 100 presents, via display 125, a shopping cart to the customer to purchase one or more products at checkout”; the command can add a product to the shopping cart).
Claim 9 is being obvious over US 2010/0268792 to Butler et al. (hereinafter, "Butler'') in
view of US 2016/0012465 to Sharp and US 2008/0161082 to Walker et al. (hereinafter, "Walker'').
Regarding Claim 9, modified Butler discloses the method of claim 8, wherein playing a response comprises playing a response from a list (Fig. 1; (0117), 'The media content information includes the images, sounds, video clips, and the like that is to be displayed by the interactive display 125 and broadcast by the speakers 130. The media control information includes configuration information directs how and when the media content information is to be displayed. For example, the media control information can include information that directs
the vending machine 100 to display specified media content in response to certain products selected by the customer'; (0143), 'Thereafter, speakers 130 broadcast messages from the operator while a microphone (not illustrated) receives responses from the customer. The communication can remain until the operator terminates the connection.’ in response to receiving an audio input, the speakers 130 can broadcast different kinds of responses). Butler fails to explicitly disclose playing a response at random from a list of pre-recorded responses.
Walker is in the field of controlling access to vending machine products (Title and Abstract) and teaches playing a response at random from a list of pre-recorded responses ((0054), 'A vending machine may include an input device for receiving input from (i) a customer indicating a product and/or answer selections (e.g. in response to questions)'; (0061), 'an output device comprises an audio module, such as an audio speaker, that outputs information to customers audibly. As is known, such speakers may be used to produce prerecorded and/or synthesized sounds which may be stored as computer files in a variety of formats'; (0101), 'the vending machine may download and store, e.g., a question before a customer engages a vending machine (as discussed herein) or in response to a customer's engaging a vending machine (e.g. in response to the various question triggering rules described herein).'; (0109). 'From a database of questions, questions may be selected for output based on various criteria, such as (1) the customer's identifier, (2) the product selected, (3) the categories of products inventoried in the machine. (4) the amount deposited, (5) the time/date, (6) a random or pseudorandom
determination, and/or (7) any other data point determined to be relevant to the selection of a question.’ pre-recorded responses can be played at random).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Butler with the list of pre-recorded responses of Walker for providing a response. thereby ensuring the response is appropriate for a given set of criteria
(Walker; [0108)-(01091).
Regarding Claims 21-27:  all limitations as recited have been analyzed and rejected with respect to claims 1, and 3-11.
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/Primary Examiner, Art Unit 3627